PER CURIAM.
Tbe district court could not do otherwise than reverse tbe judgment entered against defendant in justice court upon, at least, One ground, namely, the manifest error upon tbe part of tbe justice when admitting in evidence plaintiff’s account books, without a proper foundation being laid therefor. No attempt was made by his counsel to comply with the provisions of G. S. 1894, § 5738, and without a substantial compliance with this statute the books were inadmissible as evidence of the alleged indebtedness.
Judgment affirmed.